IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,729


EX PARTE CARLOS A. VILLEGAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0622654-P IN THE 203RD DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted
of possession with intent to deliver over 400 grams of cocaine.  The trial court sentenced Applicant
to twenty years' imprisonment. On appeal, Applicant raised a claim of cruel and unusual punishment
and the Fifth Court of Appeals affirmed his conviction. Villegas v. State, No. 05-07-00294-CR (Tex.
App.-Dallas, Nov. 27, 2007, pet. ref'd). 
	Applicant contends that his sentence is illegal because it does not contain a fine, which is
mandated under the statute.  Tex. Health & Safety Code §481.112(f). We order that this
application be filed and set for submission to determine whether: (1) the fine listed under Texas
Health and Safety Code Section 481.112(f) is mandatory; (2) a claim that a mandatory fine was not
assessed and therefore a sentence is illegal is properly raised for the first time on a writ of habeas
corpus; and (3) if such a claim can be raised for the first time on habeas, and if it is meritorious, what
the proper remedy for such a claim would be. The parties shall brief these issues. Oral argument is
permitted.
	The trial court shall determine whether Applicant is indigent.  If Applicant is indigent and
desires to be represented by counsel, the trial court shall appoint an attorney to represent Applicant. 
Tex. Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 30 days of the date
of this order, a supplemental transcript containing either the order appointing counsel or a statement
that Applicant is not indigent.  All briefs shall be filed with this Court within 60 days of the date of
his order.

Filed: February 22, 2012
Do not publish